Order entered August 6, 2014




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-13-01355-CR

                              BENJAMIN ANDERSON, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 86th Judicial District Court
                                   Kaufman County, Texas
                              Trial Court Cause No. 31815-86

                                          ORDER
        The Court REINSTATES the appeal.

        On July 21, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On July 28, 2014, we received appellant’s brief and on August 1, 2014,

appellant filed an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the July 21, 2014 order requiring findings.

        We GRANT the August 1, 2014 extension motion and ORDER appellant’s brief filed as

of the date of this order.

                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE